Citation Nr: 0820069	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for cause of death.

2. Whether new and material evidence has been received to 
reopen a claim for dependency and indemnity compensation 
under 38 U.S.C.A. § 1151 for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1944 to May 
1947 with receipt of a Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The claim for service connection for cause of death was 
previously addressed in a December 1995 RO decision, which 
denied the claim. The claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 for cause of death was 
addressed in an April 1995 RO decision. A timely Notice of 
Disagreement was not received with respect to either RO 
decision. Thus, both the April 1995 and December 1995 RO 
decisions are final, and the appellant must submit new and 
material evidence before the Board may adjudicate the merits 
of the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter must be remanded so that the appellant may 
receive Veterans Claims Assistance Act (VCAA) notice in 
compliance with the recent Court of Appeals for Veterans' 
Claims (Court) decisions in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) and Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that in a claim for benefits for the cause of the veteran's 
death, VA's duty to notify under 38 U.S.C.A. § 5103(a) must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  

The appellant never received VCAA notice in accordance with 
the Hupp Court decision. 

In Kent, the Court held that VA's duty to notify included 
advising the claimant of the evidence and information that is 
necessary to reopen the claim and notifying the claimant of 
the evidence and information that is necessary to establish 
her entitlement to the underlying claim for the benefit 
sought by the claimant.Kent, supra.  It further held that VA 
must, in the context of a claim to reopen, examine the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Id. 

Although a notification letter dated in January 2004 was 
issued in this matter, it did not comply with the Kent 
ruling. In its notification, the RO/AMC must ensure that the 
appellant receives information as to what evidence would 
substantiate the claim under the correct version of the law - 
i.e., that "new" evidence means existing evidence not 
previously submitted to agency decisionmakers. "Material' 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The claim will be remanded for a corrective VCAA notice to 
address the new court precedents.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will send the following VCAA 
notice as detailed below.

(a) The RO/AMC will advise the claimant 
of what evidence would substantiate her 
petition to reopen claims of service 
connection for cause of death and 
compensation and indemnity under 
38 U.S.C.A. § 1151, last denied in April 
and December 1995 rating decisions. 
Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the claimant of 
the evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish her entitlement 
to the underlying claims for the 
benefits sought by the claimant. In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

(b) With respect to the appellant's 
claim to reopen service connection for 
cause of death for new and material 
evidence, the RO/AMC must advise the 
appellant of the following: (1) a 
statement of the conditions, if any, for 
which a veteran was service connected at 
the time of his or death; (2) an 
explanation of the evidence and 
information required to substantiate a 
Dependency and Indemnity Compensation 
(DIC) claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition, not yet 
service connected.  

2. The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development. Following 
such development, the RO should review and 
readjudicate the claims. If any such 
action does not resolve the claims, the RO 
shall issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



